UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 BIN GAO,
                                                                18-CV-2708 (ARR) (LB)
                         Plaintiff,

                 — against —                                    NOT FOR PRINT OR ELECTRONIC
                                                                PUBLICATION
 ABC CORP., JIAN SONG SHI, JIAN LING LIN, and
 YIFUDI LIN,
                                                                OPINION & ORDER
                         Defendants.


ROSS, United States District Judge:

        I have received the Report and Recommendation, dated April 30, 2021, from the

Honorable Lois Bloom, United States Magistrate Judge, regarding plaintiff’s motion for default

judgment.

        I must review “de novo any part of the magistrate judge’s disposition that has been

properly objected to.” Fed. R. Civ. P. 72(b); see also Brissett v. Manhattan & Bronx Surface

Transit Operating Auth., No. 09-CV-874 (CBA) (LB), 2011 WL 1930682, at *1 (E.D.N.Y. May

19, 2011), aff’d, 472 F. App’x 73 (2d Cir. 2012) (summary order). But where no proper

objections have been filed, “the district court need only satisfy itself that there is no clear error

on the face of the record.” Finley v. Trans Union, Experian, Equifax, No. 17-CV-0371 (LDH)

(LB), 2017 WL 4838764, at *1 (E.D.N.Y. Oct. 24, 2017) (quoting Estate of Ellington ex rel.

Ellington v. Harbrew Imports Ltd., 812 F. Supp. 2d 186, 189 (E.D.N.Y. 2011)). No objections

have been filed and, having reviewed the record, I find no clear error. I therefore adopt Judge

Bloom’s Report and Recommendation in its entirety as the opinion of the court pursuant to 28

U.S.C. § 636(b)(1).
         Accordingly, plaintiff’s motion for default judgment is granted. Plaintiff is awarded

$1,056,020.39 in total damages, including: $383,317.20 in unpaid overtime compensation;

$16,345.25 in unpaid spread of hours pay; $399,662.45 in liquidated damages; $5,000 in wage

notice damages; $217,598.40 (plus an additional $98.55 for each day between the date of Judge

Bloom’s Report and Recommendation and the entry of final judgment) in prejudgment interest;

$31,377.50 in attorney's fees; and $2,719.59 in costs. Plaintiff is also awarded post-judgment

interest at the rate set forth under 28 U.S.C. § 1961.


SO ORDERED.



                                                         _______/s/________________
                                                         Allyne R. Ross
                                                         United States District Judge

Dated:          May 15, 2021
                Brooklyn, New York




                                                  2
